95 F.3d 42
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cynthia Ann ROYAL, Plaintiff-Appellant,v.Clay HESTER, Sheriff;  Deputy Wickman;  Deputy Mason;Deputy Sander;  Deputy Nickson;  Deputy Bennett;Deputy Hawks;  Sergeant Anderson,Defendants-Appellees.
No. 96-6626.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 15, 1996.Decided Aug. 27, 1996.

Cynthia Ann Royal, Appellant Pro Se.  Samuel Lawrence Dumville, Virginia Beach, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant Cynthia Ann Royal appeals from the magistrate judge's* final judgment denying relief on her 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the magistrate judge's final judgment and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.   Royal v. Hester, No. CA-95-554-3 (E.D.Va. Mar. 15, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to disposition by a magistrate judge pursuant to 28 U.S.C. § 636(c) (1988)